DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2021 has been entered.

Previous Rejections
Applicants' arguments, filed 08 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites that the at least one second oil is “incompatible” with the at least one non-volatile polar hydrocarbon first oil.  The claims are indefinite as it is unclear what the scope of the claims are due to the term “incompatible” being not further defined or limited.
Where values can vary depending on the basis for their determination, the claimed subject matter may be indefinite.  See Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  (Holding that, where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it).
Applicant is referred to Ex parte Miyazaki (BPAI 11/19/2008) (Horner, APJ) (precedential).  A five member expanded panel of the Board held that "if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 USC 112, second paragraph, as indefinite."  Miyazaki, slip op. at 11-12. 
And the claims are indefinite as the term relates to conditions, as discussed in the specification.  Incompatibility can be determined according to a protocol disclosed in the specification, and can mean that a mixture of the two oils produces two phases (page 5, line 28 – page 6, line 4 & page 16, lines 15-21).  But this protocol is not just one mixture, but rather based on relative amounts, and thus an oil can be incompatible with another at one concentration but not another.  Also, the term “incompatible” is not defined as relating to phase separation, and the scope of the claim would include other types of incompatibility.  And it is unclear in what manner incompatibility is considered.
Response to Arguments – Indefiniteness Rejection
	The Applicant argues that the indefiniteness rejection is not proper.  The Applicant states that the amendment renders this rejection moot. The Examiner acknowledges this argument, but does not agree.  The amendment does not state that the term “incompatible” has any meaning or association with the newly added language. And as such, does not appear that the added limitation changes the scope of the term “incompatible.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arnaud et al. (US Patent 5,961,998).  
Arnaud et al. discloses cosmetic compositions comprising a liquid fatty phase containing at least one aromatic group-containing oil and a polysaccharide ether thickening agent (abstract).  The preferred polysaccharide is ethyl guar, as shown in the examples, which also are anhydrous as water is not disclosed as an ingredient in the examples.  Instead, water is taught as optional in the compositions taught by Arnaud et al. (column 6, lines 27-29).  The ethyl guar is also present in examples 8-10 in 4 wt%, thus reading upon the amount limitation for this ingredient.
As for the aromatic group-containing oil, examples taught include the phenylsilicone sold under the trade name Belsil PDM 1000 (column 4, lines 17-31), which is the trade name for trimethylsiloxyphenyl dimethicone.  This dimethicone is the elected species of second oil, and 
Arnaud et al. further suggests the inclusion of additional oils in the liquid fatty phase, including fatty alcohols such as octyldodecanol (column 5, lines 21-25 & 62-64).  This is the elected species of first oil, and reads upon the instantly recited first oil.  And as the taught oils are the same as instantly elected, they are incompatible with each other.
Thus, Arnaud et al. discloses compositions comprising the individual elements of the instantly recited cosmetic combination (i.e. the specific dimethicone and the octyldodecanol) and together these would provide a composition as instantly recited.  However, Arnaud et al. is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious to one of ordinary skill in the art at the time of filing, however, to make the combination since each component is taught as being useful in making the cosmetic compositions disclosed by Arnaud et al. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since this combination is merely a predictable used of prior art elements according to their established functions – see fifth page of the decision).  Thus, independent instant claim 1 as well as dependent instant claims 3-7, 9, 20, and 23 are rendered prima facie obvious.
prima facie case of obviousness exists.  See MPEP 2144.05.  
Instant claims 10-11 further limit the amount of the second oil present. These oils taught by Arnaud et al. make up 5 to 80 wt% of the composition (column 4, lines 42-44), which provides for a range which overlaps the instantly recited range
	Instant claims 12 and 13 recites the further inclusion of a third oil that is a non-volatile non-polar hydrocarbon oil different from the first oil, and Arnaud et al. suggests the inclusion of such an oil (such as liquid paraffins (column 5, lines 42-45).
	Instant claims 14 and 15 recite the further inclusion of a volatile oil, and Arnaud et al. teaches such oils in amounts which overlap the amount instantly recited (column 6, lines 7-13).
	Instant claims 16-19 recite the further inclusion of a wax or pasty substance.  Arnaud et al. suggests including other solid or pasty substances including waxes such as hydrocarbon waxes (column 6, lines 30-42), and in amounts which overlaps the instantly recited ranges (column 6, lines 43-46).
	Instant claim 21 recites the further inclusion of a coloring substance.  Arnaud et al. discloses that the composition can have colorants (column 4, line 50 – column 5, line 12).

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Geffroy et al. (US Patent Application Publication 2013/0280197) in view of Nishizawa et al. (US Patent Application Publication 2010/0104609) and Blin et al. (US Patent Application Publication 2007/0196301).
	Geffroy et al. discloses cosmetic compositions comprising at least one first non-volatile hydrocarbon oil at least one second non-volatile silicone oil (abstract).  The first oil is preferably octyldodecanol (paragraph [108]), which is the elected species of first oil, and this oil is used in amounts of 32.97, 33.35, and 35.75 wt% (examples 1-16).  The second oil is preferably trimethylsiloxyphenyl dimethicone (paragraph [196]), which is the elected species of second oil, and this oil is used in 11.5, 20.5, and 23 wt% (examples 3, 5, 7-10, and 14).
	Geffroy et al. further suggests that the second oil is present in from 5 to 75 wt% (claim 9), and this ranges provides for overlap with the instantly recited range for the sum of both the second oil and the polysaccharide alkyl ether.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Geffroy et al. further suggests the inclusion of hydrophilic gelling polymers (section starting at paragraph [432]), which can thus stiffen the composition (paragraph [435]).  Such polymers can be optionally modified polymers of natural origin, such as guar gum, which is particularly preferred (paragraph [454]).  Guar gum as a thickening polymer is also exemplified (examples 5-7 and 9).  However, the specific guar gum used, such as the instantly recited ethyl guar recited (a species recited by instant claim 3), is not taught by Geffroy et al.  
Nishizawa et al. discloses cosmetic compositions, and the inclusion of water-soluble polymeric thickeners (abstract), and as the thickeners are water-soluble, they are considered to be hydrophilic (as they have an affinity i.e. solubility with water).  Specific water-soluble thickeners include ethyl guar gum (paragraph [42]).
id.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used ethyl guar in the cosmetic composition taught by Geffroy et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Thus, independent instant claim 1 and dependent instant claims 3-5, and 7-11 are rendered prima facie obvious in view of Geffroy et al.
	Instant claim 6 further limits the amount of the ethyl guar gum.  Nishizawa et al. discloses the thickening polymer (i.e. the ethyl guar gum) is useful in from 0.005 to 5 wt% (paragraph [45]), and Blin et al. discloses the gelling agent present in from 0.2 to 15 wt% (paragraph [128]), and both ranges suggested overlap the instantly recited range.
	Instant claim 12 recites the further inclusion of a third oil that is a non-volatile non-polar hydrocarbon oil different from the first oil, and Geffroy et al. suggests including an oil with an alcohol function (such as octyldodecanol) and an oil with an ester function (paragraph [98]), and such an additional oil (examples disclosed in paragraphs [109-113]) reads upon this limitation.  And the amounts taught for the oils (claim 11) overlaps the range recited by instant claim 13.
	Instant claims 14 and 15 recite the further inclusion of a volatile oil, and Geffroy et al. suggests including additional volatile oils, such as hydrocarbon oils (paragraph [242]), in from 0.5 to 20 wt% (paragraph [252]).
	Instant claims 16-19 recite the further inclusion of a wax or pasty substance.  Geffroy et al. suggests including other fatty substances such as waxes and/or pasty substances (paragraph [258]), 
	Instant claim 20 recites that there is less than 5 wt% water present, and instant claim 21 recites the further inclusion of a coloring substance.  Geffroy et al. discloses that the composition has at least 2 wt% water (paragraph [360]), a range which overlaps the instantly recited range, and the composition taught can have colorants (section starting at paragraph [717]).

Response to Arguments – Obviousness Rejections
The Applicant argues that the obviousness rejections are not proper. With respect to Arnaud et al., the Applicant states that the reference does not teach o=r suggest the specific levels and content of the ingredients and/or the incompatibility requirement. Further, these are significant as the examples in the instant specification show that when less than 4 wt% of the polysaccharide and less than 35 wt% of the combination of the polysaccharide and the second oil are present that the compositions are inferior (citing compositions A and B). The different properties outside of these ranges would not have been expected by one of ordinary skill in the art.
With respect to the obviousness rejection over Geffroy et al. in view of Nishizawa et al. and Blin et al., the Applicant argues that Geffroy et al. does not disclose that the polysaccharide alkyl ether (as required by the instant claims) is a lipophilic gelling agent, and instead teaches hydrophilic gelling agents such as gaur gum for optional use.  The Applicant further states that ethyl guar is not hydrophilic, as shown by US Patent Application Publication 2019/0254941. Also, the Applicant cites additional references where ethyl guar is used as a thickener or gelling agent for fatty phases, and thus ethyl guar cannot be a hydrophilic gelling agent.

As for the argument relating to the improvement in the properties of the cosmetic when inventive (as shown in the instant specification), these examples are acknowledges and considered to show unexpected improvements.  Composition 1 versus composition A (inventive versus comparative, respectively) differ in the amount of the ethyl guar (6.4 wt% versus 3.2 wt%, respectively) and the amount of octyldodecanol (45.6 wt% versus 48.8 wt%, respectively).  And composition 2 versus composition B (inventive versus comparative, respectively) also differ in the amount of the ethyl guar (12.6 wt% versus 4.2 wt%, respectively) and the amount of octyldodecanol (49.4 wt% versus 57.8 wt%, respectively).  
However, once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or whether or not there is adequate basis for reasonably concluding that the number and variety of species included by the claims would behave in the same manner as those tested.  And the instant claims are not considered to be commensurate with the showing.  The ethyl guar and/or the octyldodecanol are the two ingredients which differ between the examples (in amounts).  However, the claims do not limit the amount of these ingredients.  Further, it is unclear whether or not the unexpected result would be present with other polysaccharides besides ethyl guar, or with other oils besides octyldodecanol, and the claims are also not so limited to these ingredients. 

And with respect to the publications cited by the Applicant, it is noted that they do not state that ethyl guar is water insoluble, but instead can be used to gel lipophilic ingredients.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Brian Gulledge/Primary Examiner, Art Unit 1612